Citation Nr: 9905177	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-27 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of 
dislocation of left hip with degenerative changes and 
associated left knee pain, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from February 1973 until June 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1995, from 
the Atlanta, Georgia, regional office (RO) of the Department 
of Veterans Affairs (VA) which granted an increased 
evaluation for dislocation of the left hip with arthritis.  
The RO assigned a 30 percent evaluation and characterized the 
disability as residuals of dislocation of left hip with 
degenerative changes and associated left knee pain.  

The Board notes that the veteran in his notice of 
disagreement mentions that he has pain in his left knee when 
his hip is not involved and claims that he should be service 
connected for this left knee condition in addition to the hip 
rating.  The Board finds this is a claim for service 
connection for a left knee disorder and it is referred to the 
agency of original jurisdiction for appropriate action.  Our 
review finds that the veteran has previously sought service 
connection for residuals of injury to the left knee that 
occurred in service in November 1975.  The RO denied service 
connection for residuals of injury to the left knee in a 
rating decision in September 1978.  The RO should inform the 
veteran of the prior denial and of the type of evidence 
needed to reopen his claim.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The residuals of the dislocation of the right hip are 
manifested by hip abduction of 60 degrees, hip flexion of 120 
degrees, slight restriction on internal and external 
rotation, degenerative joint disease, and referred pain to 
the left knee.  There is X-ray evidence of inferior spur on 
the acetabulum and superolateral spur on the femoral neck and 
head with relatively well maintained joint spaces.  


CONCLUSION OF LAW

The appellant's service-connected residuals of a dislocation 
of the left hip are no more than 30 percent disabling 
pursuant to the schedular criteria.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5252, 
5255 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claimed that his service-connected dislocation of 
left hip with arthritis had worsened.  The United States 
Court of Veterans Appeals (Court) has held a claim for an 
increased rating for a disability to be well grounded when an 
appellant indicates that the severity of the disability has 
increased.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631-
32 (1992).  Accordingly, we find the claim for an increased 
rating of a left hip disorder to be well grounded.  
Furthermore, he has not indicated that any probative evidence 
not already associated with the claims folder is available; 
therefore the duty to assist him has been satisfied.  
38 U.S.C.A. 5107(a) (West 1991).

Although an April 1995 rating decision awarded a 30 percent 
evaluation for the appellant's service-connected residuals of 
dislocation of the left hip with degenerative changes and 
associated left knee pain, the appellant contends that his 
service-connected left hip disorder is more severely 
disabling than currently evaluated.  

In a rating decision in September 1978, the RO granted 
service connection for dislocation of the left hip with 
arthritis and assigned a 10 percent disability evaluation 
effective from May 18, 1978.  The evaluation was increased to 
a 20 percent disability evaluation in an October 1992 rating 
decision with an effective date in May 1992.  The veteran 
complained of increased pain.  The July 1992 VA examination 
found flexion to 110 degrees, extension to 30 degrees, 
internal rotation to 25 degrees, and external rotation to 40 
degrees.  The examiner noted that the clinical examination 
revealed "mild decrease in internal rotation of the left 
hip."  In addition, the "neurological exam was unfocal."  
A CT scan at West Georgia Medical Center revealed bony 
densities within left hip joint, irregularity of the 
articulating surfaces of proximal left femur and left 
acetabulum, and calcifications in the soft tissues next to 
left femoral head.  The report indicated that the soft tissue 
calcifications just anterior and posterior to the neck of the 
femur may be a result of old trauma.  

The evidence shows that the veteran has also received 
treatment for an on the job back injury in 1988 and clinical 
evidence shows a bulging disk at T12-L1, L3-4 and L4-5.  

In March 1994, the veteran sought an increased rating due to 
his worsened condition.  He expected to have surgery in the 
future and was using crutches with difficulty due to the 
severity of the condition of his hip.  

Records were received from the Orthopedic Clinic of West 
Georgia covering a period from March 1986 to June 1992.  The 
veteran was seen in 1986 for evaluation of his ankles.  In 
1988 he sought treatment for low back pain in September 1988 
and reported that he injured his back at work in February 
1988.  He was treated and followed until January 1989 when he 
returned to work.  He subsequently requested copies of his 
notes as a second opinion was being sought and in July 1989 
he requested a refill of his medication.  

In April 1992 he sought evaluation of left hip pain.  X-rays 
revealed degenerative changes.  A review by Daniel K. Guy, 
M.D., of a CT scan noted loose bodies within the hip joint, 
heterotopic bone about the hip capsule and thickening of the 
femoral neck.  Treatment options, including surgery, were 
considered.  An entry in May 1992 included the following:

We obtained the MRI of his lumbar spine.  He 
does have fairly significant disk herniation at 
L3-4 and this is likely responsible for his 
symptoms of pain.  We had questioned him in 
detail on his last visit and though he had 
pain, it seems to always be associated with 
back pain.  Questioning about his locking up 
[of his hip] episodes also were consistent with 
back pain on each occasion.  In addition, he 
had about a 14 year interval of time in which 
he had no significant symptoms in his hip other 
than just some weather ache, so I doubt at this 
point that those osseous bodies about his joint 
are actually loose and concur with Dr. Norwood 
that they are probably adherent to the capsule.  
He had a worsening episode of back and leg pain 
yesterday after some activities with his 
children, but no new injury.  Today, he can 
pinpoint a certain spot in his lumbar region 
which is quite tender and which he feels all 
the pain is originating from.  He has received 
steroid injections by Dr. Bruce in a similar 
location.  

The veteran received a local corticosteroid injection that 
improved the back pain immediately.  As he did not have many 
leg symptoms at the time of the injection, Dr. Guy was unable 
to predict whether the injection would provide relief of the 
leg pain.  If no improvement was shown, consideration would 
be given to an epidural steroid injection.  

Records were received from the Hughston Clinic in April 1994.  
The veteran was seen in April 1992 by Lyle A. Norwood, M.D., 
for a second opinion for complaints of back, left hip, and 
left knee pain.  He had a history of chronic low back pain 
with more recent symptoms of occasional shooting pains down 
his left hip to his knee.  He had been told that an 
arthroscopic procedure for removal of loose bodies from his 
left hip might be needed and sought a second opinion.  The 
examination revealed "a range of motion of the hip which is 
nearly full" with slightly decreased internal rotation, 
approximately 25 on the left compared to 40 degrees on the 
right.  There was no mechanical popping or catching with 
internal rotation of the hip.  Dr. Norwood wrote that the 
veteran's back may be the cause of "hip symptomatology and 
his knee pain."  

In June 1992, Thomas N. Bernard, Jr., M.D. thought that the 
veteran should continue working in normal duty and did not 
think that an operative procedure was indicated at that time.  
He was next seen in September 1993 for a recurrence of 
symptoms of lower back pain.  He was to continue medication 
and obtain an industrial back support.  He was to return to 
gainful employment on September 20, 1993, without 
restrictions.  

In February 1994, the veteran was seen by Lyle A. Norwood, 
M.D. at the Hughston Clinic.  The veteran complained of more 
problems with his hip and stated that all his symptoms were 
in his hip.  Range of motion findings were: hip flexion to 
100 degrees; internal rotation of 10 degrees; external 
rotation of 20 degrees; and abduction of 30 degrees.  The 
veteran was referred to Dr. Savory.

On March 1, 1994, he complained of left hip pain that had 
worsened over the prior two months.  He was observed to 
ambulate with an antalgic gait.  Range of motion in the left 
hip ranged from 0 degrees of fixed flexion to 100 degrees of 
further flexion, 40 degrees of abduction, 30 degrees of 
adduction, 30 degrees of external rotation, and 20 degrees of 
internal rotation.  He had a negative Trendelenburg test and 
leg lengths were clinically equal.  The X-ray impression was 
osteoarthrosis of the left hip.  

An addendum, by Carlton G. Savory, M.D., also dated March 1, 
1994, noted range of motion "not significantly restricted" 
with 90 degrees of flexion, 30 degrees of abduction, 30 
degrees of adduction, 30 degrees of external rotation, and 20 
degrees of internal rotation.  Dr. Savory noted that this did 
not cause increased pain and that the veteran did not have 
any localizing significant tenderness.  X-rays revealed post 
traumatic osteoarthrosis of the left hip with what appeared 
to be loose bodies in the inferior hip capsule.  Also noted 
was an inferior spur on the acetabulum and a superolateral 
spur on the femoral neck and head.  The joint spaces were 
relatively well maintained.  The impression was 
osteoarthrosis of the left hip, post traumatic.  It was felt 
that the veteran had an acute exacerbation of his symptoms.  
The veteran was to continue with anti-inflammatory 
medication, and was to go for an arthrogram with injection of 
Marcaine and Celestone under fluoroscopy.  

When the veteran returned for follow-up one week later, it 
was noted that the injection of Celestone did not really help 
him.  Dr. Savory discussed various treatment options and 
noted that as the joint space was relatively well maintained, 
an attempt to temporize it would be the best thing to do.  
Dr. Savory referred the veteran to another physician for an 
opinion on the potential for arthroscopic debridement.  

The veteran was seen for a second opinion by Champ L. Baker, 
Jr., M.D.  Clinical examination findings were:

The [veteran] has flexion to 90 degrees with 
some limitation of internal rotation of the 
left hip, good full range of motion of external 
rotation of the left hip.  He has fair 
strength.  He has some tenderness over the left 
SI joint, straight leg raises negative.  With 
abduction external rotation of the right hip, 
he has referred pain in his left knee.  

The impression was hip arthrosis left, following dislocation 
19 years ago with possible loose bodies and possible ruptured 
disc with radiculopathy.  Dr. Baker commented that he thought 
the veteran's problems were related to his back complicating 
his knee.  The veteran underwent a steroid epidural which on 
follow-up a week later, it was noted it provided moderate 
relief of his symptoms.  The examination was negative for 
radiating signs or symptoms.  

On April 11, 1994, Dr. Baker noted that the veteran had 
received a second epidural which had marked his pain down by 
about 80 percent from before.  The veteran was pleased and 
ready to go back to work.  He was to be seen for follow-up if 
he had any further problems.  Dr. Baker further indicated 
that the hip disorder would just be followed.  It was noted 
that although there was CT evidence of loose bodies in the 
past, no surgery was required at the time of the appointment.  

The veteran was afforded a VA Compensation and Pension 
examination in June 1994.  The examiner noted that the left 
hip had approximately 10 degrees restriction on both internal 
and external rotation of the left hip when compared with the 
right hip.  The diagnosis was osteoarthritis of the left hip 
secondary to old fracture dislocation and left knee pain 
secondary to the left hip disorder.  

Based on these medical findings the RO assigned a 30 percent 
disability evaluation for residuals of left hip dislocation 
with degenerative changes and associated left knee pain 
effective from March 1994.  

In March 1996, the veteran disagreed with the 30 percent 
evaluation, contending  that he should be rated 60 percent 
minimum.  He contended that he is continuously disabled 
because of the osteophytes and the ossified bodies in his 
hip.  He regularly finds that he has to use crutches as he is 
unable to bear weight when these osteophytes and ossified 
bodies become involved.  His current orthopedic surgeon had 
recommended surgery to alleviate this condition.  

Other records from Hughston Clinic show that in March 1995, 
the veteran called asked if he could have another epidural 
for his back.  The entry noted "Regarding his hip, there has 
been no major change."  In 1995 and 1996 he was seen several 
times for complaints of low back pain and referred leg pain.  
In May 1996 he was seen for complaints of radiating left arm 
pain.  No clinical objective findings regarding the left hip 
were shown.

A statement was received from the veteran in August 1996 with 
duplicate copies of medical records.  He claims that most of 
the evidence that he wished to be used for consideration of a 
higher rating was in the treatment records from April 1992 to 
March 1994.  He claims that he has good days and bad days 
since the episode in 1994 when he exhibited a severe limp and 
was using crutches.  He believes that his gait and the way he 
has to carry himself have contributed to his back being at 
greater risk for the injuries he has.  He asks that the 
evidence be reviewed from February 1994 to May 1996 for 
qualification for a greater disability rating than 30 
percent.  

The veteran was afforded a C&P examination in October 1996.  
The examiner noted that the C file was not provided.  The 
veteran complained that he was beginning to have problems 
with pain in his lower back because he walked with a limp.  
He related that his left knee only hurt "every once in a 
while."  He denied swelling and locking of his knee.  
Clinical findings noted no difference in length of the lower 
limbs.  The veteran could squat to full range and could walk 
on toes and heels.  Range of motion findings were hip 
abduction to 60 degrees bilaterally.  Hip flexion to 120 
degrees on the left and 130 degrees on the right.  The 
Patrick's test was negative on the right and positive on the 
left.  Chondromalacia patellae bilaterally was shown with the 
veteran making facial expressions of pain when performing the 
maneuver of patellar grinding.  The examiner thought that 
might be one of the causes for the pain in the left knee, 
while noting that the veteran was not troubled with it on the 
right.  There was indication of an ongoing arthritic process 
in the left hip.  The diagnosis was "History of closed 
reduction of left hip dislocation with persisting subjective 
complaints as described and objective findings as noted."  
In addition, bilateral chondromalacia patellae.  Further, 
"Low back pain syndrome, history of, possibly related to the 
gait disturbance noted on this examination."  

The October 1996 X-ray revealed heterotopic soft tissue 
calcification in the left hip most likely secondary to old 
injury, degenerative joint disease of the left hip and noted 
there was no change from June 14, 1994.  An X-ray of the left 
knee was read as within limits of normal with no interval 
change from June 14, 1994.

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (1998).  
However, "the regulations do not give past medical reports 
precedent over current findings."  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (1998).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1998).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1998).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003 (1998).

An impairment of the femur manifested by malunion with slight 
knee or hip disability is evaluated as 10 percent disabling.  
The 20 percent rating requires moderate knee or hip 
disability and the 30 percent evaluation mandates that marked 
knee or hip disability accompany malunion of the femur.  38 
C.F.R. § 4.71a, Code 5255 (1998).

Limitation of flexion of the thigh to 20 degrees warrants a 
30 percent disability evaluation.  Limitation of flexion of 
the thigh to 10 degrees warrants a 40 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (1998).  
The average normal range of motion of the left hip is flexion 
from 0 to 125 degrees and abduction from 0 to 45 degrees.  38 
C.F.R. § 4.70, Plate II (1998).

This appeal commenced when the evaluation was 20 percent.  To 
the extent that the veteran claimed that he was worse, the RO 
agreed and granted an increased evaluation of 30 percent.  
The veteran continued his appeal claiming that his condition 
was more severe.  Clearly, the veteran is competent to allege 
that he is worse, and that he has functional impairment.  
However, the Board concludes that the evidence established by 
competent professionals is more probative than the veteran's 
statements.  The veteran has an overall picture of mild 
decrease of internal and external rotation and referred pain 
to his left knee.  The medical evidence of record shows that 
when he sought treatment in 1994, it was conclded that his 
problems were related to his nonservice-connected back 
disorder.  Relief was obtained by steroid epidural injections 
for his back symptoms.  Although surgery for his left hip 
disorder had been considered, after relief of his symptoms 
was obtained with the epidural injections, the evidence 
indicates that the hip disorder was just to be followed.  No 
treatment was given for the hip disorder and when he was seen 
in March 1995 it was noted that there was no major change 
regarding his hip.  The Hughston Clinic records were negative 
for objective findings of the left hip in 1995 and 1996.  
Functional limitation beyond that contemplated by the current 
evaluation has not been demonstrated on examination, and as 
noted, the Board is of the opinion that the examination 
reports are more reliable and present a more accurate 
assessment of the degree of the impairment.

Although the veteran claims that his gait and body carriage 
due to his hip disorder, has contributed to greater risk for 
injury of his back, the medical evidence does not support 
this contention.  Such evidence, even while presumed 
credible, is not probative.  The veteran, as a layman, is not 
considered competent with respect to medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

We have considered whether a higher evaluation could be 
assigned for the veteran's left hip disorder under other 
diagnostic codes for disorders of the hip.  However, the most 
probative medical evidence does not show ankylosis 
(Diagnostic Code 5250), flexion of the thigh limited to 10 
degrees (Diagnostic Code 5252), flail joint of the hip 
(Diagnostic Code 5254) or impairment of femur due to fracture 
of surgical neck or fracture of shaft or anatomical neck 
(Diagnostic Code 5255).  When the rating criteria for the 
different evaluations are compared, the Board is left with 
the overwhelming impression that the veteran has no more than 
a marked disability and no more than marked functional 
impairment even when all manifestations are compared.  Given 
these facts, the Board is of the opinion that the functional 
loss experienced by the veteran is productive of no more than 
marked impairment.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In accordance with Diagnostic Code 5255, the 
subscriber is of the opinion that the currently assigned 
thirty percent evaluation is adequate to compensate the 
veteran for his current symptomatology.  Therefore, there is 
no doubt to be resolved and an increased schedular evaluation 
may not be assigned at this time. 


ORDER

An increased evaluation for residuals of dislocation of left 
hip with degenerative changes and associated left knee pain 
is denied.  




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

